2004 WI 35
State of Wisconsin, Plaintiff-Respondent,
v.
William H. Thornton, Jr., Defendant-Appellant-Petitioner.
No. 01-1402.
Supreme Court of Wisconsin.
Oral Argument: March 12, 2004.
Opinion Filed: March 30, 2004.
For the defendant-appellant-petitioner there were briefs by Robert R. Henak and Henak Law Office, S.C., Milwaukee, and oral argument by Robert R. Henak.
For the plaintiff-respondent the cause was argued by William L. Gansner, assistant attorney general, with whom on the brief was Peggy A. Lautenschlager, attorney general.
¶1. PER CURIAM.
The court is equally divided on the question of whether the decision of the court of appeals, State v. Thornton, No. 01-1402, unpublished slip op. (Wis. Ct. App. March 5, 2002), should be affirmed or reversed. Justice JON P. WILCOX, Justice DAVID T. PROSSER and Justice PATIENCE D. ROGGENSACK would affirm; Chief Justice SHIRLEY S. ABRAHAMSON, Justice ANN WALSH BRADLEY, and Justice N. PATRICK CROOKS would reverse. Justice DIANE S. SYKES did not participate.
¶2. Accordingly, the decision of the court of appeals is affirmed.